TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00657-CV


Longhorn Village, Appellant

v. 

Kathleen Yesian, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-12-001719, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


O R D E R

PER CURIAM
	On October 5, 2012, Longhorn Village filed a motion for emergency temporary
injunctive relief.  On October 8, we issued an order granting emergency relief and requesting a
response.  Having reviewed Longhorn Village's motion, Kathleen Yesian's response, and Longhorn
Village's reply to Yesian's response, we dissolve our injunctive relief.
	It is ordered November 15, 2012.

Before Justices Puryear, Pemberton, and Goodwin